EXHIBIT 10.1
 
AGREEMENT AND PLAN OF MERGER
 
OF
 
COMMERCE DEVELOPMENT CORPORATION, LTD.
 
a Maryland corporation
 
AND
 
COMMERCE DEVELOPMENT CORPORATION, LTD.
 
a Delaware corporation
 


 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of April 7,
2006, by and between Commerce Development Corporation, Ltd., a Maryland
corporation (“CDPC Maryland”), and Commerce Development Corporation, Ltd., a
Delaware corporation (“CDPC Delaware”), a wholly-owned subsidiary of CDPC
Maryland. CDPC Delaware and CDPC Maryland are sometimes referred to herein as
the “Constituent Corporations.”
 
RECITALS
 
A. CDPC Maryland is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland and has an authorized capital
of 300,000,000 shares, consisting of 300,000,000 shares of common stock with no
par value per share (“Maryland Common Stock”). As of March 21, 2006, a total of
98,285,596 shares of Maryland Common Stock were issued and outstanding, and
there were no outstanding options or warrants for the purchase of Maryland
Common Stock.
 
B. It is contemplated that CDPC Maryland will conduct a reverse stock split in
which each two thousand one hundred eighty four (2,184) shares shall be
converted into one (1) share of Maryland Common Stock, subject to stockholder
approval at a special meeting of the stockholders of CDPC Maryland, to be held
April 7, 2006.
 
C.  CDPC Delaware is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and the total number of shares
of capital stock which CDPC Delaware has the authority to issue is fifty million
(50,000,000) shares of common stock, $0.001 par value per share (“Delaware
Common Stock”), and five million (5,000,000) shares of preferred stock, $0.001
par value (“Delaware Preferred Stock”). As of April 7, 2006, one hundred (100)
shares of Delaware Common Stock and no shares of Delaware Preferred Stock, were
issued and outstanding. Upon the Effective Date of the Merger, as hereinafter
defined, each of said 100 currently outstanding shares of Delaware Common Stock
shall be canceled and returned to the status of authorized but unissued shares.

--------------------------------------------------------------------------------


 
D. The Board of Directors of CDPC Maryland has determined that, for the purpose
of effectuating the reincorporation of CDPC Maryland in the State of Delaware,
it is advisable and in the best interests of CDPC Maryland that CDPC Maryland
merge with and into CDPC Delaware upon the terms and conditions herein provided.
 
E. The respective Boards of Directors of CDPC Delaware and CDPC Maryland have
approved this Agreement, and the Boards of Directors of CDPC Delaware and CDPC
Maryland have directed that this Agreement be submitted for approval by written
consent of their respective stockholders and that it be executed by the
undersigned officer.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, CDPC Delaware and CDPC Maryland hereby agree, subject to the terms
and conditions hereinafter set forth, as follows:
 

1.
EFFECTUATION OF MERGER

 
1.1  Merger. In accordance with the provisions of this Agreement, the Delaware
General Corporation Law and the Corporations and Association Article of the
Annotated Code of Maryland, CDPC Maryland shall be merged with and into CDPC
Delaware (the “Merger”), and the separate existence of CDPC Maryland shall
cease. CDPC Delaware shall be, and is herein sometimes referred to as, the
“Surviving Corporation” and the name of the Surviving Corporation shall be
“Commerce Development Corporation, Ltd.”
 
1.2      Filing and Other Requirements for Effectiveness. The Merger shall
become effective when the following actions shall have been completed:
 
(a) This Agreement and the Merger shall have been adopted and approved by the
stockholders of each Constituent Corporation in accordance with the requirements
of the Delaware General Corporation Law and the Corporations and Association
Article of the Annotated Code of Maryland;
 
(b) All of the conditions precedent to the consummation of the Merger specified
in this Agreement shall have been satisfied or duly waived by the party entitled
to satisfaction thereof;
 
(c) An executed Certificate of Merger and other filings required by state law
shall have been filed with the Secretary of State of the State of Delaware
(“Certificate of Merger”); and
 
(d) Executed Articles of Merger meeting the requirements of the Corporations and
Association Article of the Annotated Code of Maryland, and other filings
required by state law shall have been filed with the Secretary of State of the
State of Maryland (“Articles of Merger”).
2

--------------------------------------------------------------------------------


 
Provided that the actions set forth in subsections (a) and (b) shall have been
fulfilled, the effective time and date of the Merger (“Effective Date”) shall be
at 5 p.m. EST on the later of (i) the date of acceptance for filing by the
Delaware Secretary of State of the Certificate of Merger, and (ii) the date of
acceptance for filing by the Maryland Department of Assessments and Taxation of
the Articles of Merger.
 
1.3     Succession. Upon the Effective Date of Merger, the separate existence of
CDPC Maryland shall cease and CDPC Delaware, as the Surviving Corporation,
(i) shall continue to possess all of its assets, rights, privileges, franchises,
powers and property as constituted immediately prior to the Effective Date of
Merger, shall be subject to all actions previously taken by CDPC Maryland’s
Board of Directors and shall succeed, without other transfer, to all of the
assets, rights, privileges, franchises, powers and property of CDPC Maryland in
the manner of and as more fully set forth in Section 259 of the Delaware General
Corporation Law, and (ii) shall continue to be subject to all of its debts,
liabilities and obligations as constituted immediately prior to the Effective
Date of Merger and shall succeed, without other transfer, to all of the debts,
liabilities and obligations of CDPC Maryland in the same manner as if CDPC
Delaware had itself incurred them, all as more fully provided under the
applicable provisions of the Delaware General Corporation Law and the
Corporations and Association Article of the Annotated Code of Maryland.
 

2.
MANNER OF CONVERSION OF STOCK

 
2.1     CDPC Maryland Common Stock. Upon the Effective Date of Merger, each
share of Maryland Common Stock, issued and outstanding immediately prior thereto
shall, by virtue of the Merger and without any further action by the Constituent
Corporations, their stockholders, or any other person, be converted into and
exchanged for one fully paid and nonassessable share of Delaware Common Stock.
No fractional share shall be issued upon the exchange of any share or shares of
Maryland Common Stock for Delaware Common Stock.
 
2.2     CDPC Delaware Capital Stock. Upon the Effective Date of Merger, each
share of Delaware Common Stock issued and outstanding immediately prior thereto
shall, by virtue of the Merger and without any action by the holder of such
shares or any other person, be canceled and returned to the status of authorized
but unissued shares.
 
2.3     Exchange of Certificates. After the Effective Date of Merger, each
holder of an outstanding certificate representing capital stock of CDPC Maryland
may, at such shareholder’s option, surrender the same for cancellation to the
Secretary of CDPC Delaware, or duly authorized transfer agent, as exchange agent
(the “Exchange Agent”), and each such holder shall be entitled to receive in
exchange therefor a certificate or certificates representing the same number of
shares of the Surviving Corporation’s capital stock into which the surrendered
shares were converted as herein provided. Until so surrendered, each outstanding
certificate theretofore representing shares of CDPC Maryland capital stock shall
be deemed for all purposes to evidence ownership of and to represent the number
of shares of the Surviving Corporation’s capital stock into which such shares of
CDPC Maryland capital stock were converted in the Merger, after giving effect to
any reverse stock split, stock split, or similar transaction occurring after the
date of issuance of such certificate and prior to the Effective Date.
3

--------------------------------------------------------------------------------


 
The registered owner on the books and records of the Exchange Agent of any such
outstanding certificate shall, until such certificate shall have been
surrendered for transfer or conversion or otherwise accounted for to the
Exchange Agent, have and be entitled to exercise any voting and other rights
with respect to and to receive dividends and other distributions upon the shares
of the Surviving Corporation represented by such outstanding certificate as
provided above.
 
Each certificate representing capital stock of the Surviving Corporation so
issued in the Merger shall bear the same legends, if any, with respect to the
restrictions on transferability as the certificates of CDPC Maryland so
converted and given in exchange therefor, unless otherwise determined by the
Board of Directors of the Surviving Corporation in compliance with applicable
laws, and any additional legends required by applicable Blue Sky laws.
 
If any certificate for shares of CDPC Delaware stock is to be issued in a name
other than that in which the certificate surrendered in exchange therefor is
registered, it shall be a condition of issuance thereof that the certificate so
surrendered shall be properly endorsed and otherwise in proper form for
transfer, that such transfer otherwise be proper and that the person requesting
such transfer pay to the Exchange Agent any transfer or other taxes payable by
reason of the issuance of such new certificate in a name other than that of the
registered holder of the certificate surrendered or establish to the
satisfaction of CDPC Delaware that such tax has been paid or is not payable.
 

3.
CHARTER DOCUMENTS, DIRECTORS AND OFFICERS

 
3.1     Certificate of Incorporation. The Certificate of Incorporation of CDPC
Delaware as in effect immediately prior to the Effective Date of Merger shall
continue in full force and effect as the Certificate of Incorporation of the
Surviving Corporation until duly amended in accordance with the provisions
thereof and applicable law.
 
3.2     Bylaws. The Bylaws of PLCDPC Delaware as in effect immediately prior to
the Effective Date of Merger shall continue in full force and effect as the
Bylaws of the Surviving Corporation until duly amended in accordance with the
provisions thereof and applicable law.
 
3.3     Directors and Officers. The directors and officers of CDPC Maryland
immediately prior to the Effective Date of Merger shall be the directors and
officers of the Surviving Corporation until their successors shall have been
duly elected and qualified or until otherwise as provided by law, the
Certificate of Incorporation of the Surviving Corporation or its Bylaws.
4

--------------------------------------------------------------------------------


 

4.
MISCELLANEOUS

 
4.1      Covenants of CDPC Delaware. CDPC Delaware covenants and agrees that it
will, on or before the Effective Date of Merger:

(a) File any and all documents with the Maryland State Department of Assessments
and Taxation necessary for the assumption by CDPC Delaware of all of the
franchise tax liabilities of CDPC Maryland; and
 
(b) Take such other actions as may be required by the Corporations and
Association Article of the Annotated Code of Maryland or the applicable state
securities laws.
 
4.2      Further Assurances. From time to time, as and when required by CDPC
Delaware or by its successors or assigns, there shall be executed and delivered
on behalf of CDPC Maryland such deeds and other instruments, and there shall be
taken or caused to be taken by it such further and other action, as shall be
appropriate or necessary in order to vest or perfect in or conform of record or
otherwise by CDPC Delaware the title to and possession of all the property,
interests, assets, rights, privileges, immunities, powers, franchises and
authority of CDPC Maryland and otherwise to carry out the purposes of this
Agreement, and the officers and directors of CDPC Delaware are fully authorized
in the name and on behalf of CDPC Maryland or otherwise to take any and all such
action and to execute and deliver any and all such deeds and other instruments.
 
4.3      Abandonment. At any time before the Effective Date of Merger, this
Agreement may be terminated and the Merger may be abandoned for any reason
whatsoever by the Board of Directors of either CDPC Maryland or CDPC Delaware,
or both, notwithstanding the approval of this Agreement by the stockholders of
CDPC Maryland.
 
4.4      Amendment. The Boards of Directors of the Constituent Corporations may
amend this Agreement at any time prior to the filing of this Agreement (or
articles of merger in lieu thereof) with the Secretary of State of the State of
Delaware, provided that an amendment made subsequent to the adoption of the
Agreement by the stockholders of either Constituent Corporation shall not
(a) alter or change the amount or kind of shares, securities, cash, property
and/or rights to be received in exchange for or on conversion of all or any of
the shares of any class or series of such Constituent Corporation, (b) alter or
change any term of the Certificate of Incorporation of the Surviving Corporation
to be effected by the Merger, or (c) alter or change any of the terms and
conditions of this Agreement, if such alteration or change would adversely
affect the holders of any class or series thereof of such Constituent
Corporation.
 
4.5      Registered Office. The registered office of the Surviving Corporation
in the State of Delaware is located at 3500 South Dupont Highway, in the City of
Dover, County of Kent, Delaware 19901; and Paracorp Incorporated is the
registered agent of the Surviving Corporation at such address.
 
4.6      Agreement. Executed copies of this Agreement shall be on file at the
principal place of business of the Surviving Corporation at 10900 Wilshire
Boulevard, Suite 500, Los Angeles, California 90024, and copies thereof shall be
furnished to any stockholder of either Constituent Corporation, upon request and
without cost.
5

--------------------------------------------------------------------------------



4.7    Governing Law. This Agreement shall in all respects be construed,
interpreted and enforced in accordance with and governed by the laws of the
State of Delaware.
 
4.8    Counterparts. In order to facilitate the filing and recording of this
Agreement, the same may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.
 
4.9    Approval of CDPC Maryland as Sole Stockholder of CDPC Delaware. By its
execution and delivery of this Agreement, CDPC Maryland, as sole shareholder of
CDPC Delaware, consents to, approves and adopts this Agreement and the Plan of
Merger, a copy of which is attached hereto as Exhibit A, and approves the
Merger. CDPC Maryland agrees to execute such instruments as may be necessary or
desirable to evidence its approval and adoption of this Agreement, the Plan of
Merger and the Merger as the sole stockholder of CDPC Delaware.
 
4.10   Expenses. The Surviving Corporation shall pay all expenses of carrying
this Agreement into effect and accomplishing the merger.
 


 
[Remainder of Page Left Blank Intentionally]
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement, having first been approved by resolution of
the Boards of Directors of CDPC Maryland and CDPC Delaware, is hereby executed
as of the date and year first written above on behalf of each of such two
corporations and attested by their respective officers thereunto duly
authorized.
 
 
COMMERCE DEVELOPMENT
CORPORATION, LTD.,
a Maryland corporation
     
 
By:
/s/ Silas Phillips
 
 
Silas Phillips
Chief Executive Officer
     

 
 
 
COMMERCE DEVELOPMENT
CORPORATION, LTD.,
a Delaware corporation
     
 
By:
/s/ Silas Phillips
 
 
Silas Phillips
Chief Executive Officer
     


 
7

--------------------------------------------------------------------------------



EXHIBIT A
 
PLAN OF MERGER
 
The following corporations are parties to this Plan of Merger: (i) Commerce
Development Corporation, Ltd., a Maryland corporation (“CDPC Maryland”) and
(ii) Commerce Development Corporation, Ltd., a Delaware corporation (“CDPC
Delaware”).
 
1. CDPC Maryland owns all of the outstanding shares of CDPC Delaware.
 
2. CDPC Maryland shall be merged with and into CDPC Delaware (the “Merger”).
 
3. All of the shares of CDPC Delaware outstanding immediately prior to the
Merger shall thereupon be canceled.
 
4. Upon the Merger, each one (1) outstanding share of common stock, no par value
per share, of CDPC Maryland (“Maryland Common Stock”) shall be converted into
one (1) share of common stock, par value of $.001 per share, of CDPC Delaware
(“Delaware Common Stock”).
 
5. Each holder of shares of CDPC Maryland may thereupon surrender the share
certificate or certificates to the Secretary of CDPC Delaware and shall be
entitled to receive in exchange therefor a certificate or certificates
representing the number of shares into which the shares theretofore represented
by a certificate or certificates so surrendered shall have been converted.
 
6. The officers and directors of CDPC Maryland immediately preceding the Merger
shall be the officers and directors of CDPC Delaware immediately following the
Merger.
 
7. The Certificate of Incorporation of CDPC Delaware as in effect immediately
preceding the Merger shall continue in full force and effect as the Certificate
of Incorporation of the surviving corporation.
 
8.  The Bylaws of CDPC Delaware as in effect immediately preceding the Merger
shall continue in full force and effect as the Bylaws of the surviving
corporation.
 
9. The name of the surviving corporation shall be “Commerce Development
Corporation, Ltd.”, a Delaware corporation.
 
10. The effective time and date of the Merger shall be at 5 p.m. EST on the
later of (i) the date of acceptance for filing by the Delaware Secretary of
State of the Certificate of Merger, and (ii) the date of acceptance for filing
by the Maryland Department of Assessments and Taxation of the Articles of
Merger.
 

--------------------------------------------------------------------------------

